Per Curiam,
On August 21, 1890, the plaintiff obtained judgment against *282J. Carlton Duke. On September 3, 1895, an amicable revival of the judgment signed, by J. Carlton Duke alone was entered of record, and on November 10, 1898, a scire facias issued upon tbe last named judgment. On the trial of the issue between the plaintiff and H. J. Duke and W. F. Duke, named as terre-tenants, it appeared that J. Carlton Duke conveyed the premises bound by the lien of the original judgment to H. J. Duke on March 28, 1894, and that the latter conveyed the same to W. F. Duke on April 10, 1897. Unfortunately for the plaintiff, on the date of the amicable revival, the lien of the judgment had expired, and no action of the parties to it could restore it to life as against the land that had been aliened in the mean time, whether the deed to the alienee was on record or not. This seems too plain to require discussion. The letters offered in evidence fail to show a personal undertaking by H. J. Duke to pay the judgment, and even if they did it could not be enforced in this form of proceeding even as against him, much less against W. F. Duke to whom the land had been aliened before the scire facias issued. The court correctly rejected the offers and gave the jury binding instructions to find for the defendante in the issue they were sworn to try.
Judgment affirmed.